DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 13, 2022.  Claims 1-20 are pending.  Claims 1 and 16 are independent.

Response to Arguments
Applicants’ arguments have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 15 - 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/075066 to Freienstein et al. (hereinafter “Freienstein”).
Claims 1-6, 15 -17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freienstein.
With respect to independent claim 1, Freienstein discloses a primary controller (see paragraph [0021]:  The vehicle seat controller 40 includes a vehicle seat control processor 42 for processing various input signals and providing various output power signals over separate power connectors 50, 52, 54, 56 as shown in Fig. 1, along with a memory 44.); 
a secondary controller (see paragraphs [0022] and [0029]: Fig. 1 shows the smart control adapter 60 connected for providing power to a seat back/forward electric drive 70.  Fig. 3 shows an enhanced block diagram of the smart control adapter 60 that includes connections to receive inputs from the occupant protection control system 30 and from the vehicle seat controller 40. Further, the smart control adapter 60 selectively provides power to the seat back/forward electric drive 70.); and 
a switch assembly (see paragraph [0023]:  Fig. 1 also shows a seat back/forward position sensor 80 for sensing seat back/forward position or movement and providing the sensed information to the vehicle seat controller 40 over a communication line. In one embodiment, the position sensor 80 is a Hall effect sensor that senses rotation of an electric motor of the seat back/forward electric drive 70. In another embodiment, the sensor is a position switch that senses the movement of the seat through a particular position along a track or rail for permitting movement of the vehicle seat. Finally, the position sensor 80 may include both a Hall effect sensor and one or more position switches.); 
wherein the primary controller, the secondary controller and the switch assembly are electrically connected (see paragraph [0030] and [0550]:  the smart control adapter 60 includes a enable input port 174 for connecting to the smart control bus 36 and a output connector port 178 for connecting to a power line or power connector of the seat back/forward electric drive 70. [0031] The circuit for the smart control adapter 60 includes a voltage sensor 180 for determining the voltage received from power connector 50. A smart controller 190 receives the output of the voltage sensor 180 and an enable signal from the smart control bus 36. The smart controller 190 is connected to open and close a switch circuit 194. The switch circuit 194 provides a path for power from the power connector 50 to the seat back/forward electric drive 70.  A user control interface 550 with a plurality of touch switches is shown in Fig. 8. The user control interface 550 provides inputs via the scalable switch input structure 510 to the vehicle seat control processor 542.); and 
the secondary controller is configured to control the primary controller according to a position of a switch of the switch assembly (see paragraph [0029], [0030] and [0550]:  Fig. 3 shows an enhanced block diagram of the smart control adapter 60 that includes connections to receive inputs from the occupant protection control system 30 and from the vehicle seat controller 40. Further, the smart control adapter 60 selectively provides power to the seat back/forward electric drive 70.  A user control interface 550 with a plurality of touch switches is shown in Fig. 8. The user control interface 550 provides inputs via the scalable switch input structure 510 to the vehicle seat control processor 542.). 
With respect to dependent claim 2, Freienstein discloses wherein the switch assembly is connected to the primary controller, and the primary controller is configured to control movement of a vehicle seat according to the position of the switch (see paragraphs [0040] and [0066]:   Fig. 1 shows a seat tilt position sensor 84 for sensing seat tilting and providing the sensed information to the vehicle seat controller 40 over a communication line. In one embodiment, the seat tilt position sensor 84 is a Hall effect sensor for sensing operation of a motor of the seat tilt electric drive 74 and/or a tilt sensor for sensing tilting movement of the vehicle seat. [0026] Fig. 1 also shows a seat back position sensor 86 for sensing seat back position or angle and providing the sensed information to the vehicle seat controller 40 over a communication line.  A user control interface 550 with a plurality of touch switches is shown in Fig. 8. The user control interface 550 provides inputs via the scalable switch input structure 510 to the vehicle seat control processor 542.).  
With respect to dependent claim 3, Freienstein discloses wherein the primary controller has a first state and a second state; and the primary controller is configured to instruct the secondary controller to change the primary controller from the second state to the first state (see paragraph [0036]:  the seat position sensors track the operation and the rotation of electric motors of the respective vehicle seat electric drives 70, 72, 74, 76. In another embodiment, additional position switches are provided for the seat position sensors 80, 82, 84, 86 that indicate when the powered vehicle seat 160 is at or moving past a definite known position. The vehicle seat control processor 42 is configured to execute an algorithm or computer programs to analyze the information from the seat position sensors 80, 82, 84, 86 to determine the seat back/forward position, the seat up/down position, the seat tilt position and the seat back position (step 244), respectively.).  
With respect to dependent claim 4, Freienstein discloses wherein the first state of the primary controller includes the primary controller being disconnected from a power source (see paragraph [0043]:  When the enable signal is absent, the smart controller 190 considers the situation as an error or fault. The smart controller 190 controls the switch circuit 194 to ensure that no voltage is provided to a motor of the seat back/forward electric drive 70.).
With respect to dependent claim 5, Freienstein discloses wherein the secondary controller is configured to provide a monitoring signal to the switch assembly; and the switch assembly is configured to provide a return signal to the secondary controller; and the secondary controller is configured to change the primary controller from a first state to a second state according to the return signal (see paragraph [0073]:  The vehicle seat control processor 442 is configured to determine whether a collision signal is received from the occupant protection control system 430 (step 644 in Fig. 10). When a collision signal is not received, the program advances so that the vehicle seat 560 either remains stationary or reverses direction (step 646). The vehicle seat 560 reverses direction only when the vehicle seat controller 440 previously was receiving the collision signal and moving toward the desired seat position for a collision. Thus, the vehicle seat 560 is controlled to return to its original or starting seat position at a slow mode voltage.   The vehicle seat controller 440 returns the vehicle seat 560 to its original starting seat position.). 
With respect to dependent claim 6, Freienstein discloses wherein the primary controller includes one or more analog to digital converters; and the one or more analog to digital converters are configured to convert return signals from the switch assembly from analog signals to digital signals (see paragraphs [0060] and [0061]:   the sensor is a position switch that senses the movement of the seat through a particular position along a track or rail that enables movement of the vehicle seat. Finally, the position sensor 480 may include both a Hall effect sensor and one or more position switches.  Fig. 7 shows a seat up/down position sensor 482 for sensing seat up/down position or movement and providing the sensed information to the vehicle seat controller 440 over a communication line. In one embodiment, the seat up/down position sensor 482 is a Hall effect sensor and/or one or more position switches for sensing up/down movement of the vehicle seat.).  
With respect to dependent claim 15. (Original) The electrical assembly of claim 1, wherein the secondary controller is configured to selectively supply power to the primary controller (see paragraphs [0022] and [0029]: Fig. 1 shows the smart control adapter 60 connected for providing power to a seat back/forward electric drive 70.  Fig. 3 shows an enhanced block diagram of the smart control adapter 60 that includes connections to receive inputs from the occupant protection control system 30 and from the vehicle seat controller 40. Further, the smart control adapter 60 selectively provides power to the seat back/forward electric drive 70.).  
With respect to independent claim 16, Freienstein discloses providing a primary controller (see paragraph [0021]:  The vehicle seat controller 40 includes a vehicle seat control processor 42 for processing various input signals and providing various output power signals over separate power connectors 50, 52, 54, 56 as shown in Fig. 1, along with a memory 44.), 
a secondary controller (see paragraphs [0022] and [0029]: Fig. 1 shows the smart control adapter 60 connected for providing power to a seat back/forward electric drive 70.  Fig. 3 shows an enhanced block diagram of the smart control adapter 60 that includes connections to receive inputs from the occupant protection control system 30 and from the vehicle seat controller 40. Further, the smart control adapter 60 selectively provides power to the seat back/forward electric drive 70.), and 
a first switch (see paragraph [0023]:  Fig. 1 also shows a seat back/forward position sensor 80 for sensing seat back/forward position or movement and providing the sensed information to the vehicle seat controller 40 over a communication line. In one embodiment, the position sensor 80 is a Hall effect sensor that senses rotation of an electric motor of the seat back/forward electric drive 70. In another embodiment, the sensor is a position switch that senses the movement of the seat through a particular position along a track or rail for permitting movement of the vehicle seat. Finally, the position sensor 80 may include both a Hall effect sensor and one or more position switches.); 
receiving, at a digital input of the secondary controller, an analog return signal from the first switch (see paragraph [0073]:  The vehicle seat control processor 442 is configured to determine whether a collision signal is received from the occupant protection control system 430 (step 644 in Fig. 10). When a collision signal is not received, the program advances so that the vehicle seat 560 either remains stationary or reverses direction (step 646). The vehicle seat 560 reverses direction only when the vehicle seat controller 440 previously was receiving the collision signal and moving toward the desired seat position for a collision. Thus, the vehicle seat 560 is controlled to return to its original or starting seat position at a slow mode voltage.   The vehicle seat controller 440 returns the vehicle seat 560 to its original starting seat position.); 
determining a position of the first switch based on the analog return signal (see paragraph [0029], [0030] and [0550]:  Fig. 3 shows an enhanced block diagram of the smart control adapter 60 that includes connections to receive inputs from the occupant protection control system 30 and from the vehicle seat controller 40. Further, the smart control adapter 60 selectively provides power to the seat back/forward electric drive 70.  A user control interface 550 with a plurality of touch switches is shown in Fig. 8. The user control interface 550 provides inputs via the scalable switch input structure 510 to the vehicle seat control processor 542.); and 
selectively providing power to the primary controller via the secondary controller based on the position of the first switch.  (see paragraph [0065]:    The vehicle seat controller 440 includes a scalable power stage controller 526 and a scalable power stage 528 for selectively providing power to between 3 to 7 electric drives, such as the vehicle seat electric drives 470, 472, 474, 476.).
With respect to dependent claim 17, Freienstein discloses wherein the first switch has a first position, a second position, and third position; and the secondary controller is configured to provide power to the primary controller if the first switch changes from the first position to the second position, and/or if the first switch changes from the first position to the third position (see paragraph [0036]:  The vehicle seat controller 40 receives inputs or a seat position signal from each of the seat position sensors 80, 82, 84, 86 of the respective vehicle seat electric drives 70, 72, 74, 76 of the powered vehicle seat 160. In one embodiment, the seat position sensors track the operation and the rotation of electric motors of the respective vehicle seat electric drives 70, 72, 74, 76. In another embodiment, additional position switches are provided for the seat position sensors 80, 82, 84, 86 that indicate when the powered vehicle seat 160 is at or moving past a definite known position. The vehicle seat control processor 42 is configured to execute an algorithm or computer programs to analyze the information from the seat position sensors 80, 82, 84, 86 to determine the seat back/forward position, the seat up/down position, the seat tilt position and the seat back position (step 244), respectively.).  
With respect to dependent claim 20, Freienstein discloses wherein the primary controller is configured to receive an analog signal from the first switch; the primary controller may be configured to convert the analog signal into a digital signal; and the primary controller is configured to move a seat based on the digital signal (see paragraphs [0060] and [0061]:   the sensor is a position switch that senses the movement of the seat through a particular position along a track or rail that enables movement of the vehicle seat. Finally, the position sensor 480 may include both a Hall effect sensor and one or more position switches.  Fig. 7 shows a seat up/down position sensor 482 for sensing seat up/down position or movement and providing the sensed information to the vehicle seat controller 440 over a communication line. In one embodiment, the seat up/down position sensor 482 is a Hall effect sensor and/or one or more position switches for sensing up/down movement of the vehicle seat.).  

Allowable Subject Matter
Claims 7-14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661